Citation Nr: 0521041	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left wrist disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asthma.

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2005, the veteran testified 
before the undersigned at a Travel Board hearing at the RO.

The issue of service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO denied service 
connection for a back disability.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1996 decision 
which denied service connection for a back disability, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  In a January 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for asthma.  

4.  Evidence submitted since the RO's January 1996 decision 
which determined that new and material evidence had not been 
received to reopen the claim of service connection for 
asthma, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

5.  In a December 1996 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a left wrist 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.

6.  Evidence submitted since the RO's December 1996 decision 
which determined that new and material evidence had not been 
received to reopen the claim of service connection for a left 
wrist disability, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and therefore does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1996 rating decision which denied 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's January 1996 rating decision which denied service 
connection for a back disability; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  The RO's January 1996 rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for asthma is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received since the 
RO's January 1996 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for asthma; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).

5.  The RO's December 1996 rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a left wrist 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has not been received since the 
RO's December 1996 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a left wrist disability; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4)(iii).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Analysis

In January 1986, the veteran's claim of service connection 
for asthma and a left wrist disability was received.  

In an April 1986 rating decision, service connection for 
asthma and a left wrist disability was denied.  At that time, 
the service medical records, a March 1986 VA examination 
report, and a January 1986 VA medical records were of record.  
The denial of service connection or asthma was on the basis 
that current diagnosis was not related to service.  The 
denial of service connection for a left wrist disability was 
on the basis that there was no left wrist disease or injury 
during service.  The veteran appealed this denial to the 
Board.

In a March 1987 decision, the Board denied service connection 
for asthma and a left wrist disability.  The denial of 
service connection for asthma was on the basis that the 
veteran had asthma prior to service, the presumption of 
soundness was therefore rebutted, and the preexisting 
bronchial asthma was not aggravated in service.  The denial 
of service connection for a left wrist disability was on the 
basis that there was no left wrist disease or injury during 
service and current left wrist disability was not related to 
service.  

Thereafter, private medical records were received which 
showed that the veteran was treated for residuals of a 
gunshot wound in November 1991.  

In a January 1996 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for asthma or a left wrist 
disability.  Service connection for a back disability was 
denied on the basis that there was no current back disability 
which was related to service.  The veteran did not perfect an 
appeal to this decision.

Thereafter, a private medical report was received which 
showed that the veteran was being scheduled for wrist 
surgery.  This record did not attribute current wrist 
disability to service.  

In a December 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a left wrist disability.  The 
veteran did not perfect an appeal to this decision.

Thereafter, an affidavit was received from D.D.W. who stated 
that she had spoken to the veteran's mother and was told by 
her that the veteran did not have asthma or bronchitis prior 
to entering military service, to the best of her knowledge.  

In addition, private medical records were received which 
showed that the veteran suffered another wrist injury.  He 
also underwent several left wrist surgical procedures.  He 
was diagnosed with arthritis of the left wrist.  The record 
did not attribute current left wrist disability to service.  
Also, VA records noted that the veteran had undergone a left 
wrist fusion.

Private medical records also indicated that in October 2001, 
the veteran had low back pain which had resolved.  

In August 2002, the veteran was afforded a VA examination.  
With regard to asthma, the veteran reported that during 
service, he had the initial onset of asthma symptoms.  He had 
cold-induced asthma on several occasions, for which he was 
treated.  With regard to his left wrist, he reported that he 
injured his left wrist during athletic activity during 
service.  In 1996, the veteran was involved in a motor 
vehicle accident which exacerbated the problem and the 
veteran underwent  subsequent surgeries due to the inadequate 
care during service.  With regard to the back, the veteran 
reported that he had injured the back during exercises in 
service.  He reported that he was put on bedrest.  Physical 
examination resulted in diagnoses of moderately severe asthma 
under marginal control requiring steroid use; left wrist 
fusion; and chronic lumbar spine strain.  X-rays also showed 
lumbar spondylosis.  The veteran also underwent pulmonary 
function testing which revealed that forced vital capacity 
was abnormal.  

In March 2003, the veteran testified at a personal hearing.  
With regard to asthma, the veteran related that he did not 
have asthma during service and initially was diagnosed and 
treated during service.  With regard to his left wrist, the 
veteran indicated that he injured his left wrist during 
service, but it was mistakenly noted to be his right wrist.  
He reported that he had left wrist disability since service.  
With regard to the back, the veteran testified that he 
sprained his back during service and still had back problems.  
The veteran asserted that approximately 2 years of his 
service medical records were lost.  He also stated that he 
was treated by a private physician after service, but this 
physician was dead.  

In May 2005, the veteran testified at a Travel Board hearing.  
He provided essentially the same testimony as he had in March 
2003.  He again emphasized that he initially had cold-induced 
asthma during service and he had not previously had this 
disability.  The veteran related that he hurt his left wrist 
during service, but the right wrist was noted in the records 
instead.  In addition, he reported that he injured his back 
during service.  


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  


Back

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a January 1996 rating decision, the RO denied service 
connection for a back disability.  Service connection for a 
back disability was denied on the basis that there was no 
current back disability which was related to service.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Thus, that rating decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record shows 
that the veteran currently has a back disability, but it does 
not relate that back disability to service.  Although a VA 
examiner noted the veteran's report that his back was injured 
during service, the examiner did not independently relate 
current back disability to service.  

The veteran himself has related current back disability to 
service, but he is not competent to do so.  

The veteran is considered competent to state what his 
symptoms were, but not to establish a diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim).  The 
veteran's assertions of inservice injury are duplicative.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Further, as 
noted, his lay statements of medical causation cannot serve 
as a predicate to reopen a previously denied claim.  Thus, 
his assertions are not new and material evidence.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect that post-service back disability is not 
related to service.  

Thus, evidence submitted since the RO's January 1996 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 1996 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


Asthma

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a January 1996 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for asthma since the veteran had 
not submitted evidence which had any bearing on that claim.  
The claim of service connection for asthma had previously 
been denied by the Board on the basis that asthma preexisted 
service and was not aggravated therein.  A notice of 
disagreement was not received within the subsequent one-year 
period following the January 1996 rating decision.  Thus, 
that rating decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, medical evidence has been 
added to the claims file.  The additional evidence of record 
shows that the veteran currently has asthma, but it does not 
relate that asthma to service nor does it show that asthma 
which preexisted service was aggravated therein.  Although a 
VA examiner noted the veteran's report that during service, 
he had the initial onset of asthma symptoms, the examiner did 
not independently opine that asthma began during service or 
was aggravated during service.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  This is the case here.  The 
examiner documented what the veteran told him.

In addition, of record is lay evidence that the veteran did 
not have asthma prior to service.  However, lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim.  See Moray.  Likewise, although the 
veteran has made the same contentions, he is not competent to 
establish a diagnosis or etiology.  See Espiritu.  The 
veteran's assertions are duplicative.  See Reid.  Further, as 
noted, his lay statements of medical causation cannot serve 
as a predicate to reopen a previously denied claim.  Thus, 
the lay assertions are not new and material evidence.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect that preexisting asthma was not aggravated 
during service.    

Thus, evidence submitted since the RO's January 1996 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 1996 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


Left Wrist

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a December 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a left wrist disability.  The 
claim was not reopened on the basis that the additional 
evidence did not establish that current left wrist disability 
was related to service.  A notice of disagreement was not 
received within the subsequent one-year period.  Thus, that 
rating decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record shows 
that the veteran currently has a left wrist disability, but 
it does not relate that disability to service.  Although a VA 
examiner noted the veteran's report that his left wrist was 
injured during service, the examiner did not independently 
relate current left wrist disability to service.  

The veteran himself has related current left wrist disability 
to service, but he is not competent to do so.  See Espiritu; 
Moray; Reid.  His lay statements of medical causation cannot 
serve as a predicate to reopen a previously denied claim.  
Thus, his assertions are not new and material evidence.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect that post-service left wrist disability is 
not related to service.  

Thus, evidence submitted since the RO's December 1996 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's December 1996 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability denied.

The application to reopen the claim of service connection for 
asthma is denied.

The application to reopen the claim of service connection for 
a left wrist disability is denied.


REMAND

Right Shoulder

The veteran was treated for right shoulder pain and crepitus 
over the acromioclavicular (AC) joint after an injury during 
service.  Current VA examination shows that the veteran has 
painful range of motion of the right shoulder.  The diagnosis 
is right AC joint separation of Grade I with episodic painful 
range of motion of a mild nature.  

Pursuant to VCAA, the Board finds that the veteran should be 
afforded a VA examination to determine if current right 
shoulder disability is related to in-service right shoulder 
complaints.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

The examiner should state whether it is at 
least as likely as not that any current right 
shoulder disability had its onset during 
active service or is related to any in-
service disease or injury, including the in-
service right shoulder complaints of pain and 
crepitus over the AC joint.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


